DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality Withdrawn
The finality of the previous Office action is withdrawn and the rejections are moot in view of the new rejections set forth below to better address the limitations of the claims.

Specification
The amendment filed 6/16/21 remains objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In paragraph [0037], the addition of “(e.g., a TGF-β receptor).”  
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: paragraphs [0006] and [0007] split a sentence.  
Appropriate correction is required.

	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Claim Objections
Claim 1 is objected to because of the following informalities: In accordance with 37 C.F.R. 1.821(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the .
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 19-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140220013 A1, and further in view of US 20140234210, Millipore Anti-nucleolin, clone 364-50-10-5 Certificate of Analysis (Cat. # MABC587, Lot5 # Q2467696, 2014), Applicant’s admission in [0030],[0023], [0054], and [0042]-[0045], Höckel et al. J. Natl. Canc. Inst. 93(4):266-276, 2001), Neves et al.( J. Nucl. Med. 55:1-4, 2014) and US 20130115674 A1 (cited in the IDS filed 9/20/19).
 US 20140220013 A1 teaches a method comprising contacting cells with a binding agent that specifically binds nucleolin, including wherein the agent is an antibody (e.g., [0217]). Also taught is the agent that specifically binds to tumor cell surface nucleolin and is radiolabeled with, for example, technetium -99, or with a PET and/or SPECT radiolabel, such as fluorine-18 ([0117]). This imaging may be in vivo ([0016]). Figures 1 and 2 show that nucleolin binding occurs both in the nucleus and on the cell surface of tumor cells, respectively. It is discussed that high plasma membrane nucleolin expression corresponds to rapid cell proliferation ([0212]). and SPECT label. 
US 2014/0234210 teaches nanoparticles for anti-cancer therapy and imaging. It is stated in [0248], “[T]he presently disclosed metal-bisphosphonate nanoparticles carry both therapeutic agents and imaging contrast agents (e.g., in suitable proportions). This can allow real-time monitoring of how efficiently anticancer drugs are localized in tumors after their administration, as well as how the cancer cells respond to the treatment. Such a dual therapeutic agent/imaging contrast agent delivery approach can enable physicians to determine if the drug formulation is working well on the patient, saving time if the patient does not respond, or does not respond well, to the particular treatment.” The nanoparticles may have radioactive centers doped with contrast agents for PET or SPECT for real-time imaging of biodistribution of the particles in vivo. ([0249]). It is taught that the nanoparticle may have targeting moieties conjugated to the outside for targeting cancer cells, which moieties are antibodies and can be generated for targeting to tumor cells ([0255]-[0257]). The nanoparticle comprising a therapeutic agent, specifically a chemotherapeutic drug which is cisplatin is disclosed (Example 4, [0351]-[0353]).
Millipore Certificate of Analysis for nucleolin antibody clone 364-5-10-5, a.k.a. MABC587, shows that it binds nucleolin and can be used both in Western blotting and in immunocytochemistry to label cells expressing nucleolin, including tumor cells and kidney tissue (see first Figs. 1 and 2, fixed human breast cancer cells and human kidney, respectively, and next Figs. 1-2, ovarian cancer metastasis-infiltrating human lymph node tissue). Immunocytochemistry Analysis in Figures first Fig. 2 and of A431 and HKE293 cells show that this antibody positively stained the nucleus.

Höckel et al. teaches (p. 266, col. 2, start of second paragraph) “Tissue hypoxia results from the inadequate supply of oxygen that compromises biological functions (30).”  It is explained that in solid tumors, delivery of oxygen to neoplastic and stromal cells is frequently reduced or stopped by deteriorating geometry, tumor microvessel abnormalities and disturbed microcirculation (p. 266, last sentence). Tumor hypoxia is often associated with areas of necrosis found in microscopic examination of tumor tissue (p. 267, end of first paragraph).  “Anoxia/hypoxia-induced proteome changes in neoplastic and stromal cells may lead to the arrest or impairment of neoplastic growth through molecular mechanisms, resulting in cellular quiescence, differentiation, apoptosis, and necrosis (97-101).” (p.268, last paragraph)  When patients with soft-tissue sarcoma were tested for oxygenation status, it was found that more hypoxic tumors were associated with poorer survival compared to normoxic tumors (p. 273, first full paragraph)
Neves et al. discusses imaging cell death, stating there is a need for methods that can detect cell death in tissues and the early onset of tumor cell and death (Abstract), going on to say “Apoptosis and necrosis have important roles in cancer development, in the extent of myocardial damage after cardiac infarction and also in the way malignant tumors respond to chemo-, radio-, and hormonal therapy (3).” (p. 1, col. 2, end of first full paragraph) “Cell death detection remains one of the most important unsolved problems in clinical molecular imaging…” (p. 4, beginning or second full paragraph).  Being able to detect cell death can provide information about the response to tumor therapy, and detection of necrotic cells in tumor as well as in normal tissue like kidney was accomplished (p. 4, first full paragraph).  Cell death by apoptosis and necrosis also occurs in myocardial infarction and cerebral stroke, wherein “assessing both mechanism of cell death can provide valuable diagnostic information on the extent of reversible tissue 
US 20130115674 teaches targeting tumor cells with anti-nucleolin antibodies, including under conditions of hypoxia, where the antibody can inhibit or kill tumor cells ([0176]) or can be used as a diagnostic when linked to a radionuclide, fluorophore, chemiluminescent or fluorescent compound or enzyme ([0014]). It is explained ([0176]) that “Tumor hypoxia occurs in the situation where tumor cells have been deprived of oxygen. Tumor hypoxia can be a result of the high degree of cell proliferation undergone in tumor tissue, causing a higher cell density, and thus taxing the local oxygen supply.” A variety of anti-nucleolin antibody conjugates are described ([0182]-[0191]). It was shown in the pregrant publication and prior art referenced therein that nucleolin is overexpressed on the cell surface of certain human tumor cells, making it an excellent target for anti-nucleolin therapeutic antibodies ([0528]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to target cells with antibody 364-5-10-5 (NANT-1) as taught in US 20140220013 for imaging or killing tumor cells with an anti-nucleolin antibody. Neves et al. teaches the advantage of being able to image dead cells, including necrotic cells, not only those found after myocardial infarction or cerebral stroke, but also in treated tumors to gauge their response to tumor therapy. Höckel et al. examined the connection between hypoxia within tumors and resulting necrosis, also finding that patients with more hypoxic soft-tissue sacromas had poorer prognosis. US 20130115674 discusses tumor hypoxia as well as the advantage of using anti-nucleolin antibodies to target tumor cells. It would have been desirable to use antibody 364-5-10-5 for imaging or killing tumors because it was commercially available and had been shown to bind a variety of cancer cells expressing nucleolin protein (see Millipore Certificate of Analysis, pp. 2-3). It was shown by Millipore that the antibody was able to stained inside cells, including tumor cells and kidney cells, which was also found by Neves; although, tumor cells may also express nucleolin on the cell surface when proliferating, as well as in the cytoplasm or nucleus (see, e.g., US 20130115674 and US 20140220013). Therefore, targeting tumors cells with an antibody that binds nucleoline would target not only the tumor cells, but also the necrotic cells with in the tumor, for example when hypoxic conditions were present. Were a necrotic cell containing nucleolin contacted with antibody 364-5-10-5, the artisan of ordinary skill would have reasonably expected that the antibody would target nucleolin on or within the cell as e.g., antibody 364-5-10-5, it would target both tumor and necrotic cells within a tumor microenvironment.



Claims 1-6 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,598,112 B2 in view of Millipore Anti-nucleolin, clone 364-50-10-5 Certificate of Analysis (Cat. # MABC587, Lot5 # Q2467696, 2014) and Applicant’s admission in [0030],[0023], [0054], and [0042]-[0045], Höckel et al. J. Natl. Canc. Inst. 93(4):266-276, 2001), Neves et al.(J. Nucl. Med. 55:1-4, 2014), US 20130115674 A1 (cited in the IDS filed 9/20/19), and Provenzale et al. (Am. J. Roentgenol. 185:763-767, 2005).
US 8,598,112 teaches nucleolin-binding molecule HMGN2-derived peptide (e.g., SEQ ID NO:9), but also the use of other nucleolin-binding molecules such as an anti-nucleolin antibody. It is stated (col. 2, lines 25-28) that this peptide “selectively homes to tumor blood vessels and tumor cells and specifically binds nucleolin.”  Conjugation of HMGN2 to a e.g., col. 2, lines 37-40).  The therapeutic moiety may be a cytotoxic agent, such as alkylating agents and those that target DNA-associated processes such as mitomycin C.  Also taught are nucleolin-binding molecules conjugated to detectable labels such as fluorescent labels and radionuclides such as technetium-99 (col. 4, lines 3-27).  Fluorescein-labeled homing peptides injected into the tail vein of mice bearing HL-60 or MDA-MB-435 tumor xenografts showed strong labeling preferentially in tumor tissue and in the nucleus of the target cells (col. 8, lines 16-49). It was found that nuclear expression of nucleolin was found only in serum-starved non-dividing cells (col. 8, lines 50-53). “As an example, an antibody that binds to the acidic domain at the amino-terminus of nucleolin (NCL3) is internalized by cells, whereas an antibody that binds to another site on nucleolin is not, indicating that an anti-NCL3 or related similar anti-nucleolin antibody can be useful for targeting and internalizing linked therapeutic agents.” (col. 15, lines 42-48) Fig. 10 shows (col. 8, lines 50-53), “Furthermore, anti-nucleoilin antibodies and cell-surface biotin labeling indicated that nucleolin is expressed on the surface of actively growing cells, but is exclusively nuclear in serum-starved non-dividing cells (see FIG. 10).” Claim 1 is drawn to “A method of directing a therapeutic moiety to tumor blood vessels and tumor cells in a subject, comprising administering to the subject a conjugate which comprises a therapeutic moiety linked to a homing molecule that selectively homes to tumor blood vessels and tumor cells, said homing molecule specifically binding nucleolin,…” US 8,598,112 does not teach wherein the antibody which binds nucleolin has the heavy and light chain variable region sequences of instant SEQ ID NO:2 and 3, respectively, or H-CDRs of SEQ ID NO:4-6 or L-CDRs of SEQ ID NO:7-9. Nor is administration of a vasculature permeability enhancing agent disclosed.
Millipore Certificate of Analysis for nucleolin antibody clone 364-5-10-5, a.k.a. MABC587, shows that it binds nucleolin and can be used both in Western blotting and in immunocytochemistry to label cells expressing nucleolin, including tumor cells and kidney tissue (see first Figs. 1 and 2, fixed human breast cancer cells and human kidney, respectively, and next Figs. 1-2, ovarian cancer metastasis-infiltrating human lymph node tissue). Immunocytochemistry Analysis in Figures first Fig. 2 and of A431 and HKE293 cells show that this antibody positively stained the nucleus.
The specification in paragraphs [0023] and [0054] indicates that NANT-1 antibody is 364-5-10-5. In paragraph [0030], it is stated that, “[T]here are many commercially 
Höckel et al. teaches (p. 266, col. 2, start of second paragraph) “Tissue hypoxia results from the inadequate supply of oxygen that compromises biological functions (30).”  It is explained that in solid tumors, delivery of oxygen to neoplastic and stromal cells is frequently reduced or stopped by deteriorating geometry, tumor microvessel abnormalities and disturbed microcirculation (p. 266, last sentence). Tumor hypoxia is often associated with areas of necrosis found in microscopic examination of tumor tissue (p. 267, end of first paragraph).  “Anoxia/hypoxia-induced proteome changes in neoplastic and stromal cells may lead to the arrest or impairment of neoplastic growth through molecular mechanisms, resulting in cellular quiescence, differentiation, apoptosis, and necrosis (97-101).” (p.268, last paragraph)  When patients with soft-tissue sarcoma were tested for oxygenation status, it was found that more hypoxic tumors were associated with poorer survival compared to normoxic tumors (p. 273, first full paragraph)
Neves et al. discusses imaging cell death, stating there is a need for methods that can detect cell death in tissues and the early onset of tumor cell and death (Abstract), going on to say “Apoptosis and necrosis have important roles in cancer development, in the extent of myocardial damage after cardiac infarction and also in the way malignant tumors respond to chemo-, radio-, and hormonal therapy (3).” (p. 1, col. 2, end of first full paragraph) “Cell death detection remains one of the most important unsolved problems in clinical molecular imaging…” (p. 4, beginning or second full paragraph).  Being able to detect cell death can provide information about the response to tumor therapy, and detection of necrotic cells in tumor as well as in normal tissue like kidney was accomplished (p. 4, first full paragraph).  Cell death by apoptosis and necrosis also occurs in myocardial infarction and cerebral stroke, wherein “assessing both mechanism of cell death can provide valuable diagnostic information on the extent of reversible tissue damage.” (p. 1, col. 1, middle)  Necrosis is discussed as being normally pathological and inflammatory and resulting from extreme stress (p. 1, col. 2, middle). 

Provenzale et al. teaches the advantages of inducing permeability of the blood-brain barrier (BBB) for imaging as well as treatment of tumors in the brain. An example of a BBB permeabilizer is “bradykinin and its synthetic analogue, permeabilizer-7, which has the advantage of preferentially increasing the permeability of the blood-brain barrier solely at the tumor site [22].” (p. 765, col. 3, first paragraph)
It would have been obvious to the artisan of ordinary skill before the effective filing date of the invention to substitute the nucleolin-binding antibody of Millipore for the HMGN2-derived nucleolin-binding peptide conjugated to a label or therapeutic agent taught by US 8,598,112 for either imaging or treatment of tumors.  US 8,598,112 taught that anti-nucleolin antibody conjugates, including those internalized, are useful for imaging and treatment. Substitution of one known nucleolin-binding antibody for another in a method of cell targeting would have been obvious because one of ordinary skill in the art would have reasonably expected the substitution to yield predictable results. It would have been desirable to use antibody 364-5-10-5 because it was commercially available and had been shown to bind a variety of cells expressing nucleolin protein (see Millipore Certificate of Analysis, pp. 2-3). It was shown by Millipore that the antibody stained inside tumor cell. Neves et al. teaches the advantage of being able to image dead cells, including necrotic cells, not only those found after myocardial infarction or cerebral stroke, but also in treated tumors to gauge their response to tumor therapy. Höckel et al. examined the connection between hypoxia within tumors and resulting necrosis, also finding that patients with more hypoxic soft-tissue sacromas had poorer prognosis. US 20130115674 discusses tumor hypoxia as well as the advantage of using anti-e.g., antibody 364-5-10-5, it would target both tumor and necrotic cells within a tumor microenvironment. It further would have been desirable to use a vasculature permeability enhancing agent, such as permeabilizer-7, for imaging or treatment of tumors in the brain as taught by Provenzale et al. to facilitate passage of the label- or therapeutic-conjugated nucleolin antibody into the brain.


Even though the finality of the previous Office action is withdrawn, Applicant’s arguments in the Appeal Brief filed 11/22/2021, which pertain to the new rejections are addressed here. Both rejections under 35 USC 103 were addressed together.
Applicant argues (p. 4, middle) that Bates (US 2014/0220013 A1) is silent with respect to teaching or suggesting “any method of targeting a necrotic cell…. Nowhere, however, does Bates report contacting a necrotic cell with the chimeric construct.” (emphasis added by Applicant). The argument has been fully considered, but is not persuasive. Bates shows that nucleolin binding occurs both within and on the cell surface of tumor cells (Figures 1 and 2, respectively). Mice injected with tumor cells to establish tumors were then treated with the anti-nucleolin antibody (Example 6). Neves et al. and Höckel et al. discuss the presence of necrotic cells within tumors, especially under hypoxic conditions, and the importance of imaging necrotic and apoptotic cells.  One of ordinary skill in the art before the invention was made would have reasonably expected tumors to comprise necrotic cells as discussed by the prior art. Targeting nucleolin would have targeted not only tumor cells expressing nucleolin, but also necrotic cells expressing nucleolin within the tumor. This is supported by the fact that Bates taught higher cell 
Applicant argues (p. 5 through p. 6) in reference to KSR Int’l Co. v. Teleflex Inc.  (U.S. 2007) that there must be more than a conclusory statement--that some articulated reasoning with some rational underpinning is needed to support obviousness.  Similarly, Balls Aerosol v. Ltd. Brands (Fed. Cir. 2009) discusses there must be a reasoned explanation of why a claimed invention would have been obvious to the person of ordinary skill in the art.  The Office action provides no more than a general rational for the alleged combination of references, and fails to explain why the artisan, on the day before the priority date of the subject patent application, would have been motivated target necrotic cells by the claimed method.” (italics added by Applicant)  The new rejections above clarify that tumors often have necrotic cells.  The prior art discusses the importance of being able to image cell death as well as therapeutically target tumor cells.  Anti-nucleolin antibody staining has been found not only on the surface of tumor cells, but also in the cytoplasm and nucleus (e.g.., Millipore. US 20140220013 and US 8,598,112). Tumors often have areas of hypoxia in which are found necrotic cells. The prior art teaches targeting tumors with an anti-nucleolin antibody. Such targeting would have reasonably been expected to have targeted tumor cells and necrotic cells that express nucleolin in a tumor microenvironment.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zong et al. (2006) teach that cancer treatments include those able to induce necrosis (p. 3, third paragraph). It is reported (top of p. 5), “Necrosis is often observed in the internal regions of tumors where nutrient and oxygen supplies are limited.”  Zong et al. is provided to show the state of the art a decade prior to the effective filing date of the instant application, particularly that tumors often have necrotic cells in regions of low oxygen.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 15, 2022